21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Thomas A. WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 94-1521.
United States Court of Appeals,Eighth Circuit.
Filed:  April 21, 1994.

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
PER CURIAM.


1
Thomas Williams appeals from an order entered in the District Court1 for the Eastern District of Missouri denying his 28 U.S.C. Sec. 2255 motion to vacate, set aside, or correct his sentence.  We affirm.


2
Williams was convicted of conspiracy to violate the Currency and Foreign Transactions Reporting Act in violation of 18 U.S.C. Sec. 371.  His conviction was affirmed by this Court in an unpublished per curiam decision.  He later filed a 28 U.S.C. Sec. 2255 habeas petition in which he asserted five grounds for relief which he had previously raised on direct appeal.  They were not cognizable.   Dall v. United States, 957 F.2d 571, 572 (8th Cir. 1992).  As a sixth ground for relief, Williams claimed that by denying his motion to proceed in forma pauperis on direct appeal this Court effectively denied him his Sixth Amendment right to the assistance of counsel.  This Court's previous denial of in forma pauperis status is not a basis for Sec. 2255 habeas relief.


3
Accordingly, the decision of the district court is affirmed.  See 8th Cir.  R. 47A.


4
A true copy.

Attest:

5
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Honorable Stephen M. Limbaugh, United States District Judge for the Eastern District of Missouri